Citation Nr: 0402445	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extension of a temporary, total 
convalescent rating from March 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois, which granted a temporary, total 
convalescent rating for the veteran's service-connected 
postoperative total knee replacement for degenerative 
arthritis and osteochondritis, from January 25, 2002, until 
February 28, 2002, due to the need for post surgical 
convalescence.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The claim on appeal is remanded so that the veteran may be 
given the personal hearing before the Board to which the 
Board has determined he is entitled.  See 38 C.F.R. § 19.9 
(2003).

In the VA Form 9 that he submitted in July 2003, the veteran 
requested to have a personal hearing before the Board at the 
Central Office of VA in Washington, D.C.  

In September 2003, the RO transferred the claims file to the 
Board.  The RO sent the veteran a letter dated September 22, 
2003.  The letter notified the veteran that the appeal and 
records "[were] being transferred to the Board. . . ."  The 
letter addressed certification of the appeal as follows:  
"Your appeal retains the docket number that it received when 
it was certified to the Board."  The letter advised that 
"any new request for a hearing" should be submitted 
directly to the Board and that such a request "should be 
accompanied by a statement explaining good cause for the 
submission of the request . . . after the expiration of the 
90-day period following the notice of the initial 
certification of your appeal to the Board."  The letter 
directed:  "[P]lease see 38 C.F.R. 20.1304 for further 
details concerning this requirement."  A copy of the letter 
was sent to the veteran's representative.

An October 2003 letter from the Board to the veteran 
indicated that the personal hearing he had requested had been 
scheduled for a date in February 2004.  

In December 2003, the veteran sent a letter to the Board 
requesting that the form of his personal hearing be changed 
to a videoconference hearing, in which he could participate 
from the RO and citing "distance, time, great cost of 
travel, lodging, and convenience" as the reasons for the 
request.  The letter was dated December 30, 2003.

In the December 30, 2003 letter, the veteran, in effect, 
canceled his request for a Central Office hearing and 
submitted a separate request for a videoconference hearing.  

A claimant may withdraw a request for a hearing before the 
Board to be held at the Central Office of VA at any time 
before the date of the hearing.  38 C.F.R. § 20.702(e) 
(2003).  A claimant may request a hearing before the Board to 
be held at the RO when submitting the substantive appeal or 
any time thereafter, subject to the restrictions in Rule 1304 
(38 C.F.R. § 20.1304).  38 C.F.R. § 20.703 (2003).  Rule 1304 
provides that an appellant or the appellant's representative 
will be granted a period of 90 days "following the earlier 
of the date on which an appellate decision is promulgated by 
the Board or the date of "the mailing of notice to them that 
the appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board. . . ."  38 C.F.R. § 20.1304(a) (2003).  Rule 1304 
provides that if a request for a hearing is submitted after 
the expiration of the deadline that applies under subsection 
(a), the appellant must demonstrate on motion that there was 
good cause for the delay.  38 C.F.R. § 20.1304(b).  

The veteran's request for a videoconference hearing is dated 
a few days after the expiration of the 90 day period 
following September 22, 2003, the date of the RO's letter 
announcing the transfer of the appeal and claims file to the 
Board.  Rule 1304 indicates that the date of mailing of the 
notice that the RO is required to furnish under subsection 
(a) is presumed to be the same as the date of the notice 
itself.  See 38 C.F.R. § 20.1304(a).  Thus, the veteran's 
request for a videoconference hearing was not submitted until 
a few days after the expiration of the 90-day period 
following the date of mailing of the RO's September 22, 2003 
letter.  

The Board notes that none of the reasons cited by the veteran 
in his December 30, 2003 letter constitutes, alone or 
together with any of the others, good cause for the delay in 
submitting the hearing request.  Rather, they represent the 
reasons that he did not wish to participate in a hearing at 
the Central Office of VA.

However, the Board finds that the veteran's December 30, 2003 
request for a videoconference hearing should be honored.  The 
reason is that the RO's notice of September 22, 2003 lacked 
clarity on the very point that the veteran needed to 
understand in order to preserve his due process right to a 
hearing before the Board:  the date of notice of 
certification of the appeal.  The September 22, 2003 letter, 
while informing the veteran that the claims file had been 
transferred to the Board, did not explicitly state that his 
appeal had been certified to the Board.  Section 1304(a) 
requires that the notice from the RO that begins the running 
of the 90-day period notify an appellant of both facts 
separately.  The RO's letter of September 22, 2003 referred 
to certification of the appeal only in passing, in mentioning 
that a hearing request submitted in the future more than 90 
days after the "initial notice of certification of your 
appeal to the Board" had to be accompanied by a statement of 
good cause, and not by way of announcing that the appeal had 
been certified (as well as transferred) to the Board.  Thus, 
the letter of September 22, 2003 did not clearly constitute 
notice of certification of the appeal and indeed, could have 
created confusion about when, and whether by separate notice, 
the appeal would be certified.  The citation in the letter of 
38 C.F.R. § 20.1304 did not resolve the lack of clarity there 
about whether the letter itself served as that notice.

Forfeiture of the due process right to a hearing before the 
Board is therefore inappropriate in this case.  Such a result 
would be inconsistent in this case with the VA adjudication 
system, which is "paternalistic," Collaro v. West, 136 F.3d 
1304, 1309-10 (Fed. Cir. 1998),"uniquely pro-claimant," 
Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 1998), and 
governed by principles of fairness and notice.  Marsh v. 
West, 11 Vet. App. 468, 471 (1998).  Therefore, the veteran's 
request for a videoconference hearing will be honored.

No videoconference hearing has been scheduled.  Therefore, 
the claim is remanded so that the RO may take action on the 
veteran's request.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the requested 
hearing by videoconference before a 
Veterans Law Judge and provide the 
veteran with due notice thereof.

After the hearing has been held, or as appropriate, the case 
should be returned to the Board.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


